DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 10/07/2021.  
Claims 1-3 and 5 have been amended; claims 4, 6-23, 26-28 are canceled; and new claims 29-40 have been added. Therefore, claims 1-3, 5, 24, 25 and 29-40 are pending in this application.  	 
Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
Hyde 2008/0073022 in view of Sueoka 4,279,752 .
	Regarding claim 1, Hyde teaches the following claimed limitations: an organ model for use in exercising an operation ([0003], [0075], [0079]: e.g. a model that simulates a human artery, such as the common femoral artery (CFA). It is worth to note that such organ model is utilized for demonstrating or testing medical procedures; [0111] lines 1-5), said organ model comprising a laminated product molded to have a shape and a size corresponding to an actual organ of a human body said laminated product comprising: (A) a surface layer of a sheet made of a material comprising an aqueous crosslinked gel ([0036], [0076], [0080], [0086]: e.g. the model, which is molded to simulate the femoral artery [i.e. a shape and a size corresponding to an actual organ], is already a laminated product since it comprises a plurality layers, including a layer that simulates the tunica adventitia; and this surface layer is made from an aqueous crosslinked gel, such as a polyvinyl alcohol (PVA) gel. Accordingly, the above layer, which simulates the tunica adventitia, corresponds to the surface layer); and (B) polyvinyl alcohol film, wherein the polyvinyl alcohol film is provided on an undersurface of the surface layer ([0081] to [0083]; [0086]: e.g. the tunica adventitia [the surface layer] is formed on top of an inner layer, such as the inner layer that simulates the media tunica. Particularly, after the inner layer is formed, an outer lining of PVA is formed around the inner layer; and wherein the outer layer of PVA is molded to simulate the tunica adventitia. The above indicates that a PVA film is already provided on an undersurface of the surface layer. It is worth to note that the claim does not specify how the PVA film is provided on an undersurface of the surface layer. Accordingly, the teaching above is consistent with the reasonable interpretation of the claimed limitation).
Hyde does not describe that the above crosslinked gel is made of (a) a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 % by mole, and (b) silica particles.
However, Sueoka teaches a technique for producing a model membrane, wherein the membrane is made of a material comprising an aqueous crosslinked gel made of (a) a polyvinyl alcohol (PVA) having an average degree of polymerization of 2400 (which is within the claimed range of average degree of polymerization, 300 to 3500) and a degree of saponification of 98.5% (which is also with in the claimed range of degree of saponification, i.e. the degree of saponification is not less than 90%) and (b) silica particles (col.4 lines 35-44; col.6 lines 46-51; col.7 lines 1-5; col.10 lines 60-67).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hyde in view of Suekota; for example, by incorporating one or more of the techniques of Suekota (see the sections cited above), in order to easily produce one or more model membranes/layers that mimic one or more desired properties in terms shape and/or porosity of the model(s) being formed (e.g. depending on the type of organ or skin tissue being simulated, etc.).
As indicated above, the artisan (one of ordinary skill in the art) would be motivated to modify Hyde based on the teaching gleaned from Suekota. This is because both references are directed to the process of forming flexible three-dimensional models, including tubes, using a PVA solution or gel (see Hyde: [0080]; and also Sueoka: lines 38-44).  
Hyde involves a layer that requires some porosity property, such as the layer simulating the subcutaneous tissue ([0088]: Note that the subcutaneous tissue normally involves pores, which allow oil and sweat to escape).  Accordingly, the teaching of Sueoka, which includes the process of forming a membrane with desired porosity (col.4, lines 38-50), further motivates the artisan to modify Hyde based on the teaching of Sueoka.
It is also worth to note that Suekota is reasonably pertinent to the particular problem, such as forming models using a PVA solution, with which the Applicant was concerned. This is because Suekota is also directed to forming models using a PVA solution (e.g. see the discussion presented under the section “Response to Arguments”).
Regarding claim 29, Hyde teaches the following claimed limitations: an organ model for use in exercising an operation ([0003], [0075], [0079]: e.g. a model that simulates a human artery, such as the common femoral artery (CFA). It is worth to note that such organ model is utilized for demonstrating or testing medical procedures; [0111] lines 1-5), said organ model comprising a laminated product molded to have a shape and a size corresponding to an actual organ of a human body, and said laminated product comprising: (A) a surface layer of a sheet made of a material comprising an aqueous crosslinked gel ([0036], [0076], [0080], [0086]: e.g. the model, which is molded to simulate the femoral artery [i.e. a shape and a size corresponding to an actual organ], is already a laminated product since it comprises a plurality layers, including a layer that simulates the tunica adventitia; and this surface layer is made from an aqueous crosslinked gel, such as a polyvinyl alcohol (PVA) gel. Accordingly, the above layer, which simulates the tunica adventitia, corresponds to the surface layer); and (B) a net-like resin sheet comprising a polyester or a net-like resin sheet comprising a nylon, wherein the net-like resin sheet comprising a [0081] to [0083]; [0085]; [0086]: e.g. the tunica adventitia [the surface layer] is formed on top of an inner layer, such as the inner layer that simulates the media tunica. In this regard, a meshed nylon is placed over the inner PVA layer; and thereafter, an outer layer of PVA, which is molded to simulate the tunica adventitia, is placed on top of the meshed nylon. The above indicates that the meshed nylon, which is a net-like resin sheet comprising nylon, is provided on an undersurface of the surface layer. It is worth noting that nylons are normally thermoplastic resins).
Hyde does not describe that the above crosslinked gel is made of (a) a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 % by mole, and (b) silica particles.
However, Sueoka teaches a technique for producing a model membrane, wherein the membrane is made of a material comprising an aqueous crosslinked gel made of (a) a polyvinyl alcohol (PVA) having an average degree of polymerization of 2400 (which is within the claimed range of average degree of polymerization, 300 to 3500) and a degree of saponification of 98.5% (which is also with in the claimed range of degree of saponification, i.e. the degree of saponification is not less than 90%) and (b) silica particles (col.4 lines 35-44; col.6 lines 46-51; col.7 lines 1-5; col.10 lines 60-67).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hyde in view of Suekota; for example, by incorporating one or more of the techniques of Suekota (see the sections cited above), in order to easily produce one or more model membranes/layers that mimic one or more desired properties in terms shape and/or e.g. depending on the type of organ or skin tissue being simulated, etc.).
Regarding claim 35, Hyde teaches the following claimed limitations: an organ model for use in exercising an operation ([0003], [0075], [0079]: e.g. a model that simulates a human artery, such as the common femoral artery (CFA). It is worth to note that such organ model is utilized for demonstrating or testing medical procedures; [0111] lines 1-5), said organ model comprising a laminated product molded to have a shape and a size corresponding to an actual organ of a human body, and said laminated product comprising: (A) a surface layer of a sheet made of a material comprising an aqueous crosslinked gel ([0036], [0076], [0080], [0086]: e.g. the model, which is molded to simulate the femoral artery [i.e. a shape and a size corresponding to an actual organ], is already a laminated product since it comprises a plurality layers, including a layer that simulates the tunica adventitia; and this surface layer is made from an aqueous crosslinked gel, such as a polyvinyl alcohol (PVA) gel. Accordingly, the above layer, which simulates the tunica adventitia, corresponds to the surface layer); and (B) a nonwoven fabric, wherein the nonwoven fabric is provided on an undersurface of the surface layer ([0081] to [0083]; [0085]; [0086]: e.g. the tunica adventitia [the surface layer] is formed on top of an inner layer, such as the inner layer that simulates the media tunica. In this regard, the implementation involves placing a textile material over the inner PVA layer; and thereafter, an outer layer of PVA, which is molded to simulate the tunica adventitia, is placed on top of the textile material. In this case, the textile material already includes nonwoven fabric, such as felt, etc., see [0103], [0104]). 
Hyde does not describe that the above crosslinked gel is made of (a) a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 % by mole, and (b) silica particles.
Sueoka teaches a technique for producing a model membrane, wherein the membrane is made of a material comprising an aqueous crosslinked gel made of (a) a polyvinyl alcohol (PVA) having an average degree of polymerization of 2400 (which is within the claimed range of average degree of polymerization, 300 to 3500) and a degree of saponification of 98.5% (which is also with in the claimed range of degree of saponification, i.e. the degree of saponification is not less than 90%) and (b) silica particles (col.4 lines 35-44; col.6 lines 46-51; col.7 lines 1-5; col.10 lines 60-67).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hyde in view of Suekota; for example, by incorporating one or more of the techniques of Suekota (see the sections cited above), in order to easily produce one or more model membranes/layers that mimic one or more desired properties in terms shape and/or porosity of the model(s) being formed (e.g. depending on the type of organ or skin tissue being simulated, etc.).
	Regarding claims 2, 30 and 36, Hyde in view of Suekota teaches the claimed limitations as discussed above per claims 1, 29 and 35. 
Hyde further teaches, wherein the aqueous crosslinked gel is crosslinked with dimethyl sulfoxide ([0080]: e.g. the PVA solution is mixed with dimethyl-sulfoxide; and therefore, the aqueous crosslinked gel is crosslinked with dimethyl sulfoxide). 
Regarding claims 3, 31 and 37,   Hyde in view of Suekota teaches the claimed limitations aa discussed above per claims 1, 29 and 35.
Although Hyde does not explicitly describe that the aqueous crosslinked gel is crosslinked with boric acid or a salt of boric acid, Suekota already teaches an option 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hyde in view of Suekota; for example, by incorporating an option to mix the PVA solution with boric acid or a salt thereof, so that the coagulation rate is sufficiently increased (col.8, lines 62-68 and col.9, lines 1-4); and thereby improving efficiency. 
Regarding claims 5, 32 and 38,  Hyde in view of Suekota teaches the claimed limitations aa discussed above per claims 1, 29 and 35.
Although Hyde dos not describe that the amount of the silica particles is 0.01 to 50 parts by weight based on 100 parts by weight of the polyvinyl alcohol, Suekota already teaches such process where the amount of the silica particles is 0.01 to 50 parts by weight based on 100 parts by weight of the polyvinyl alcohol (col.7, lines 1-5: e.g. the exemplary range already includes silica particles of 50 parts by weight per 100 parts by weight of the PVA).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hyde in view of Suekota; for example, by incorporating a desired amount of silica particles (e.g. 50 parts) by weight per 100 parts by weight of the PVA solution, so that the user would be able to easily form a model(s) with one or more desired properties; such as a simulated subcutaneous layer with desired porosity property, etc.    
Regarding claims 24, 33 and 39, Hyde in view of Suekota teaches the claimed limitations as discussed above per claims 1, 29 and 35.
Hyde does not explicitly describe that the organ model is a model of a brain, a heart, an esophagus, a stomach, a bladder, a small intestine, a colon, a liver, a kidney, a pancreas, a spleen or a uterus.
Although Hyde describes an exemplary model, such as the femoral artery model ([0075], [0076], [0079), Hyde already indicates that the implementation is applicable to create different anatomical models that are suitable for demonstrating or testing medical procedures ([0111]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hyde’s system; for example, by utilizing image data related to the desired organ(s), wherein the image data is then transformed into a wax core mold suitable to make the desired organ model ([0079]), so that the user would be able to easily create one or more desired organ models (e.g. a kidney model, a heart model, etc.) that can be used for demonstrating and/or testing medical procedures related to that organ; and thereby expanding the benefits that the system provides to the user. 
Regarding claims 25, 34 and 40, Hyde in view of Suekota teaches the claimed limitations aa discussed above per claims 1, 29 and 35.
Hyde further teaches, the organ model has (i) a hydrophilic property similar to an organ of a human body, and (ii) an incision feel that an incises portion opens like an organ of a living human body when an incision is performed ([0003], [0079], [0111]: e.g. the models already possess the physical characteristics of actual vessels; and one of the exemplary models simulates a human femoral artery; and wherein such anatomical model is used for demonstrating or testing medical procedures. Thus, the organ model already has (i) a hydrophilic property similar to an organ of a human body, and also (ii) an incision feel that an incises portion opens like an organ of a living human body when an incision is performed).
Response to Arguments.
4.	Applicant’s arguments have been fully considered (the arguments filed on 10/07/2021).  However, new ground of rejection is presented in this current Final Action due to the amendment made to the current claims. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection.  
	Nevertheless, the Office makes the following point regarding the secondary reference, Suekota. For instance, Applicant asserts that Suekota is not analogous since “Sueoka discloses a polyvinyl alcohol semi-permeable membrane for use infiltration or separation of minute particles”
However, a description directed to an exemplary application does not necessarily indicate that the reference non-analogous art. Nevertheless, unlike Applicant’s assertion, Suekota is reasonably pertinent to the particular problem with which the Applicant was concerned. For instance, Applicant’s original specification describes that “[t]he present invention relates to (1) a material for molding an organ model, comprising an aqueous gel which comprises a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 % by mole, and silica particles” (see [0012] of the specification, emphasis added). 
As evident from the excerpt above, Applicant is concerned with a material for molding a model, wherein the material comprises an aqueous gel comprising a PVA solution and silica participles. In this regard, the term “organ model” is merely describing the type of model being formed. 
Suekota is also directed to a material for molding a model, and wherein the material comprises an aqueous gel comprising a PVA solution and silica participles (see col.4, lines 38-44, emphasis added), 
“. . . Membranes having a desired porosity can be produced by forming membranes (in any shape, e.g., flat membranes, tubular membranes or hollow fiber membranes) from  a PVA solution containing fine silica particles . . .”. 
	In fact, Suekota also describes the amounts that Applicant specified above; such as: a polyvinyl alcohol (PVA) having an average degree of polymerization of 2400 (which is within the claimed range of average degree of polymerization, 300 to 3500) and a degree of saponification of 98.5% (which is also with in the claimed range of degree of saponification, i.e. the degree of saponification is not less than 90%) and silica particles (col.4 lines 35-44; col.6 lines 46-51; col.7 lines 1-5; col.10 lines 60-67).
Accordingly, Suekota is reasonably pertinent to the particular problem with which the Applicant was concerned. Consequently, Applicant’s assertions directed to Suekota are not persuasive.   
Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715